Luke, J.
Where a husband dies intestate, the wife is first entitled-to be appointed administratrix upon his estate. Civil Code (1910), § 3943.
(a) A conclusion by the father of the decedent, as follows: “From my *680knowledge of this lady I would say she Is not á fit person and a proper person to manage an estate,” will not raise such an /issue as will defeat the wife’s legal right to appointment as the representative of the estate of her deceased husband. The court did not, for any of the reasons assigned, err in directing a verdict'. r ./
Decided October 16, 1918.
Appeal; from- Crawford superior court—Judge Mathewsi ' October' 17, 1917.
W• D. McNeil, for plaintiff in error.
Napier & Maynard, contra.

Judgment affirmed.


Wade, G. J., mid Jenloins, J., concur.